Case: 14-51319      Document: 00513356238         Page: 1        Date Filed: 01/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                     No. 14-51319                                      FILED
                                   Summary Calendar                             January 26, 2016
                                                                                  Lyle W. Cayce
                                                                                       Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

v.


MANUEL SOTO-CONTRERAS, also known as Lorenzo Estrada,



                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-316


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The    Federal     Public    Defender     appointed       to    represent       Manuel
Soto-Contreras has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Soto-Contreras has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51319    Document: 00513356238   Page: 2   Date Filed: 01/26/2016


                               No. 14-51319

reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2